By the Court.
Such minuteness in the petition and advertisements, is not only unnecessary, but improper. A few men should not in this way, prescribe the course which a public road is to take, and thus prevent the surveyors from varying at all in the direction; and thus also perhaps prevent them from laying a road, which *35they may think necessary, and which the public interest may require. On such a petition as this, the cannot vary in the least, from the line marked ou't, otherwise their return must be set aside. This ought not to be. The beginning and ending and general course of the road, ought only to be named, and the surveyors left free to take that route which tlieir best judgment should dictate.
But, inasmuch as the applicants must bear the expense of the application, and must take upon themselves the risk of getting the road laid precisely on the route, pointed out, and the surveyors will refuse to lay it there, if they think another course better, the court, upon the necessary proof being made, appointed the surveyors.